82065: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01479: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82065


Short Caption:RIVER GLIDER AVE. TR. VS. WELLS FARGO BANK, N.A.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A772343Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/16/2020 / Boyer, JohnSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRiver Glider Avenue TrustChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentWells Fargo Bank, N.A.Kent F. Larsen
							(Smith Larsen & Wixom)
						Kristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						Katie M. Weber
							(Smith Larsen & Wixom)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/10/2020Filing FeeFiling Fee due for Appeal. (SC)


11/10/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-41073




11/10/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-41075




11/10/2020Filing FeeE-Payment $250.00 from Roger P. Croteau. (SC)


11/12/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-41322




11/16/2020Settlement NoticeFiled Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Walter Boyer. (SC)20-41684




12/03/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled for a date in January 2021. (SC)20-43754




12/03/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-43765




02/01/2021Settlement Program ReportFiled Interim Settlement Program Report. A settlement conference was held on January 29, 2021.  Settlement process is continued as follows: TBA.  Parties agreed to wait until February 12, 2021 to make decision on further mediation. (SC)21-02977




03/08/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-06588




03/09/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)21-06890




03/15/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/26/19. To Court Reporter: Judy Chappell. (SC)21-07475




03/26/2021TranscriptFiled Notice from Court Reporter. Judy Chappell stating that the requested transcripts were delivered.  Dates of transcripts: 02/26/19. (SC)21-08699




06/04/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  June 21, 2021.  (SC)21-16026




06/21/2021AppendixFiled Joint Appendix Volume 1. (SC)21-17766




06/21/2021AppendixFiled Joint Appendix Volume 2. (SC)21-17767




06/21/2021AppendixFiled Joint Appendix Volume 3. (SC)21-17768




06/21/2021BriefFiled Appellant's Opening Brief. (SC)21-17769




07/20/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  August 4, 2021.  (SC)21-20839




08/04/2021MotionFiled Stipulated Motion to Extend Time to File Answering Brief. (SC)21-22630




08/20/2021Order/ProceduralFiled Order Disapproving Stipulation.  Respondent previously received a telephonic extension of time to file the answering brief. Accordingly, the current stipulation for an extension of time to file this document is improper. And respondent does not demonstrate extraordinary and compelling circumstances warranting a second extension of time. Thus, the stipulation is disapproved. Respondent shall have 7 days from the date of this order to file and serve the answering brief.  (SC)21-24355




08/26/2021BriefFiled Respondent's Answering Brief. (SC)21-24867




10/06/2021MotionFiled Appellant's Motion for Extension of Time for Filing Reply Brief or Alternatively Accept Late Filed Reply Brief. (SC)21-28708




10/11/2021Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: October 13, 2021. (SC)21-29171




10/13/2021BriefFiled Appellant's Reply Brief. (SC)21-29451




10/14/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/14/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." RP/JH/KP. (SC)22-01479





Combined Case View